Citation Nr: 0424840	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  03-02 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of lumbar degenerative disc disease, currently 
evaluated as 40 percent disabling.  

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from March 1952 to March 1956 
and again from March 1957 to October 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In March 2004, a video conference hearing was held before the 
undersigned Veterans Law Judge.  It is noted in the hearing 
transcript that all issues on appeal, other than the two 
issues listed above, had been withdrawn by the veteran.      


REMAND

The Board notes that the veteran stated in an attachment to 
his VA Form 9 that, although the record contained Kaiser 
Permanente Hospital records from 1984 to 1992, he was under 
the Kaiser Health Plan from 1982 to 1992.  He also stated 
that he was treated by a military medical clinic called 
"Primus" in Riverside, California, for a short period of 
time in 1992-1993.  

In the March 2004 hearing transcript, the veteran indicated 
that the most recent treatments he had received were at the 
Loma Linda University Pain Clinic and stated that he was 
scheduled to return there later in the month.  As for his 
neck condition, the veteran stated that he was treated for 
both his back and neck after falling off a loading ramp on an 
aircraft while stationed at Dobbins Air Force Base, which 
involved approximately six to eight weeks of medical 
treatment with a flight surgeon.  When asked by the 
undersigned Veterans Law Judge whether he underwent any 
treatment for his neck between 1970 and 1979, the veteran 
responded in the affirmative, stating that he was seen by a 
physical therapist at Norton Air Force Base.  A review of the 
service medical records (SMR's), however, reveals only an 
undated report listing an impression of low back pain and 
cervical spine pain, probably secondary to degenerative 
changes.  In this regard, the SMR envelopes are listed as 
follows: 1/3, 2/3, 3/3, 1/11, and 11/11.  Therefore, the RO 
should ensure that all SMR's have been associated with the 
claims folder.         

Additionally, the veteran should be afforded a VA examination 
in order to ascertain whether his current cervical spine 
condition is etiologically related to his active military 
service.  The Board instructs that the above-mentioned SMR is 
located in the envelope listed as "2/3."  
   
Finally, the Board notes that VA has amended its Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, by revising that 
portion of the Musculoskeletal System that addresses 
disabilities of the spine.  Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51454-51458 (2003) (to be codified at 
38 C.F.R. Part 4).  The effective date of this amendment is 
September 26, 2003.  Furthermore, the rating criteria under 
Diagnostic Code 5293, intervertebral disc syndrome, changed 
effective September 23, 2002.  In this regard, the Board 
notes that the veteran was informed of the changes in the 
intervertebral disc syndrome regulations in the December 2002 
statement of the case (SOC).  However, he has not been 
informed of the additional changes in the spine regulations, 
nor has he been afforded VA examinations which have 
considered his service-connected low back disability under 
the above-referenced new regulations.       

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2003).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2003).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating the veteran's increased rating claim for his 
back disability.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should obtain any outstanding 
medical records from Kaiser Permanente 
Hospital, to specifically include any 
records for the period from 1982 to 
February 1984.  Thereafter, any such 
records should be associated with the 
claims folder.    

3.  The RO should obtain the veteran's 
medical records from the military medical 
clinic "Primus" in Riverside, 
California, for the period 1992-1993.  

4.  The RO should ensure that all SMR's 
have been associated with the claims 
folder.  This is to specifically include 
requesting any medical records of 
treatment by a physical therapist at 
Norton Air Force Base for his neck 
condition in the 1970's.  All such 
efforts taken by the RO, and any ensuing 
responses, should be documented in the 
claims folder.                 

5.  The RO should obtain any outstanding 
treatment records for the veteran at Loma 
Linda University Pain Clinic.  

6.  Thereafter, the RO should schedule 
the veteran for an orthopedic examination 
in order to determine the probable 
etiology of the veteran's current 
cervical spine disability.  The examiner 
is to render an opinion as to whether it 
is at least as likely as not (50 percent 
probability or more) that the condition 
was either initially manifested during 
military service or was otherwise related 
to his military service with specific 
consideration being given to the findings 
concerning the cervical spine in the 
undated SMR noted above.  All indicated 
tests should be accomplished.  The claims 
folder and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

7.  The RO should also schedule the 
veteran for VA orthopedic and 
neurological examinations in order to 
ascertain the nature and severity of his 
service-connected low back disability.  
The examiners should perform any tests or 
studies deemed necessary for an accurate 
assessment.  All signs and symptoms of 
his low back disability should be 
described in detail, including any signs 
and symptoms present that would be 
necessary for rating intervertebral disc 
syndrome under the old and new rating 
criteria.  Furthermore, in addition to 
addressing range of motion, the examiner 
is requested to specifically address the 
extent, if any, of functional loss due to 
pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion.  

The neurologist should be requested to 
report all chronic neurologic 
manifestations of the veteran's service-
connected low back disability, to include 
specifying any and all neurologic 
symptoms (e.g., neuritis, neuralgia, 
sensory loss, body part dysfunction, 
etc.) with reference to the nerve(s) 
affected.  
  
Additionally, the doctors should discuss 
the total duration of any incapacitating 
episodes (number of days) in the past 
twelve (12) months, as well as comment on 
any related chronic orthopedic or 
neurological manifestations.  An 
incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician.  Chronic orthopedic and 
neurological manifestations are defined 
as orthopedic and neurological 
manifestations and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.  
The claims folder and a copy of this 
remand must be made available to the 
examiners prior to the examination for 
review.  Such review should be indicated 
on the examination report.  

8.  Thereafter, the RO should 
readjudicate the claims on appeal with 
consideration being given to both the new 
and old criteria for the spine, to 
include the old and new criteria for 
evaluating intervertebral disc syndrome.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
which covers all evidence received since 
issuance of the last SSOC and which 
adequately informs the veteran of the new 
criteria for evaluating his back 
disability.  An appropriate period of 
time should be allowed for response.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required by the appellant until he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




